FILED
                            NOT FOR PUBLICATION                            SEP 02 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ARAM SARGSYAN,                                   No. 09-71574

              Petitioner,                        Agency No. A077-998-686

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 27, 2014**
                               Pasadena, California

Before: O’SCANNLAIN and RAWLINSON, Circuit Judges, and RAKOFF,
Senior District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Jed S. Rakoff, Senior District Judge for the United
States District Court for the Southern District of New York, sitting by designation.
      Aram Sargsyan (Sargsyan), a native of Armenia, petitions for review of an

order of the Board of Immigration Appeals (BIA) denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

      The BIA did not abuse its discretion in denying Sargsyan’s motion to reopen

as untimely and number-barred. First, the instant motion was Sargsyan’s third motion

to reopen, and was filed more than six years after the BIA’s final order of removal,

exceeding the time and numerical limitations on motions to reopen. See 8 U.S.C. §

1229a(c)(6)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). Second, Sargsyan did not establish

that his motion qualified for the changed country conditions exception to the filing

limitations, because much of the evidence presented related to events that happened

before his original asylum hearing and he failed to show why he was unable to present

this evidence earlier, and the remaining evidence only demonstrated changes in

personal circumstances, without showing that conditions in Armenia had changed.

      We lack jurisdiction to consider the BIA’s discretionary decision whether to

reopen proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-

24 (9th Cir. 2011) (citing Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002)).



      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                    Page 2 of 2